UNITED STATES DISTRICT COURT                                                      5/6/2021
SOUTHERN DISTRICT OF NEW YORK

 VISTA FOOD EXCHANGE, INC.,

                                Plaintiff,
                                                              17-CV-07454 (ALC)
                       -against-
                                                              ORDER
 LAWSON FOODS, LLC,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         In accordance with the Court's order to redact certain information in ECF No. 228 (ECF

No. 230), the Court is now in receipt of the redacted documents at ECF No. 232. The Clerk of

Court is directed to maintain the documents at ECF No. 228 under seal.



SO ORDERED.



Dated:          May 6, 2021
                New York, New York
                                                ____________________________________
                                                      ANDREW L. CARTER, JR.
                                                      United States District Judge
